Name: Commission Regulation (EEC) No 1177/80 of 8 May 1980 altering the monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12 . 5 . 80 Official Journal of the European Communities No L 119/3 COMMISSION REGULATION (EEC) No 1177/80 of 8 May 1980 altering the monetary compensatory amounts  the monetary compensatory amounts applicable in the milk and milk products and beef and veal sectors should be withdrawn,  the monetary compensatory amounts applicable in the pigmeat sector, to processed agricultural products not covered by Annex II to the Treaty, to certain cereal sector processed products containing milk products and to certain milk and milk sector processed products containing cereal products should be changed ; Whereas , in order not to create differences in the method of calculating monetary compensatory amounts in respect of a single currency according to the various agricultural products , it is appropriate to take as a basis , for the purpose of calculating the monetary compensatory amounts that will still be applicable in Italy, the spot market rates ascertained for the Italian lira during the period 9 to 15 April 1980 ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 1011 / 80 (2), and in particular Article 6 thereof, Having regard to Commission Regulation (EEC) No 1516/78 of 30 June 1978 on adjustments to monetary compensatory amounts fixed in advance and repealing Regulation (EEC) No 651 /78 ( 3 ), and in particular Article 1 (2) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 974/71 were fixed by Commission Regulation (EEC) No 2140 /79 of 28 September 1979 ("), as last amended by Regu ­ lation (EEC) No 1089/ 80 ( 5 ); Whereas , pursuant to Council Regulation (EEC) No 878 /77 of 26 April 1977 on the exchange rates to be applied in agriculture (6), as last amended by Regu ­ lation (EEC) No 1175/ 80 (7), new representative rates shall apply in respect of certain agricultural products and of certain goods obtained from agricultural products not covered by Annex II to the Treaty for the French franc and the Italian lira as of 12 May 1980 ; Whereas this will not lead to any change in the monetary compensatory amounts applicable in France ; whereas in Italy, with effect from 12 May 1980 : Whereas the above alterations also entail alterations to the coefficients and to the conversion rates appearing in Annexes II , III and IV to Regulation (EEC) No 2140/79 ; Whereas Article 7 ( 1 ) of Commission Regulation (EEC) No 243 /78 of 1 February 1978 providing for the advance fixing of monetary compensatory amounts ('), as last amended by Regulation (EEC) No 1544/78 ('), provides that the monetary compensatory amounts fixed in advance shall be adjusted if, during the period of validity of the certi ­ ficate , a new representative rate comes into effect ; whereas such a new rate must have been decided on before the application for advance fixing was lodged ; whereas in certain sectors this situation obtains in the case of Italy, the United Kingdom and France ; Whereas the measures provided for in this Regulation are in accordance with the opinions of all the relevant management committees , ') OJ No L 106 , 12 . 5 . 1971 , p . 1 . 2) OJ No L 108 , 26 . 4 . 1980 , p . 3 . &gt;) OJ No L 178 , 1 . 7 . 1978 , p . 63 . 4) OJ No L 247 , 1 . 10 . 1979 , p . 1 . s) OJ No L 114, 3 . 5 . 1980 , p . 12 . 4) OJ No L 106 , 29 . 4 . 1977 , p . 27 . 7) OJ No L 118 , 9 . 5 . 1980 , p . 45 . (') OJ No L 37 , 7 . 2 . 1978 , p . 5 . O OJ No L 182 , 5 . 7 . 1978 , p . 7 . No L 119 /4 Official Journal of the European Communities 12 . 5 . 80 HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2140/79 is amended as follows : (a) the column 'Italia' in Annex I is hereby deleted as regards Part 3 ; (b) the column 'Italia' in Part 1 , note 6 , in Part 2 , in Part 5 and Part 8 of Annex I is replaced by those appearing in Annex I to this Regulation ; (c) Annexes II, III and IV are replaced by Annexes II, III and IV to this Regulation . Article 2 This Regulation shall enter into force on 12 May 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 May 1980 . For the Commission Finn GUNDELACH Vice-President 12 . 5 . 80 Official Journal of the European Communities No L 119/5 ANNEX I PART 1 Notes (6) If the product contains powdered or granulated milk (excluding whey), the amount shown shall be increased  and for the United Kingdom decreased  by the following supplementary amount : Content by weight of powdered or granulated milk (excluding whey ) in the finished product of : Germany DM/t Belgium/ Luxembourg Bfrs/ Lfrs/t Netherlands Fl /t United Kingdom £/t Ireland £/t Italy Lit/t France FF/t More than 12 % but less than 30 % 30 % or more but less than 50 % 0 0 (a) In trade with non-member countries , the coefficient 1-87 shall be applied to the supplementary amounts indicated above . (b) In intra-Community trade and in trade with third countries and where these products contain skimmed-milk powder and fish meal and/or fish oil and/or fish liver oil and/or more than six grams or iron (in the form of iron sulphate) and/or more than 1-2 grams of copper (in the form of copper sulphate) per 100 kilograms of the product, the supplementary amounts referred to above shall be multiplied by the coefficient 0-27 . (c) When completing customs formalities , the applicant shall state on the declaration provided for this purpose the content, expressed in actual weight per tonne of finished product, of :  powdered or granulated milk (excluding whey),  powdered or granulated whey,  added casein or caseinate . No L 119/6 Official Journal of the European Communities 12 . 5 . 80 PARTIE 2  PART 2  TEIL 2  PARTE 2a  DEEL 2  DEL 2 SECTEUR DE LA VIANDE DE PORC  PIGMEAT  SEKTOR SCHWEINEFLEISCH SETTORE CARNI SUINE  SECTOR VARKENSVLEES  SVINEKÃD Montants compensatoires monÃ ©taires  Monetary compensatory amounts WÃ ¤hrungsausgleichsbetrÃ ¤ge  Importi compensativi monetari Monetaire compenserende bedragen  MonetÃ ¦re udligningsbelÃ ¸b NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants Ã octroyer Ã l' importation et Ã percevoir Ã l' exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge , die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen BelÃ ¸b , der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel United Kingdom Ireland Italia France £/ 100 kg £/ 100 kg Lit/ 100 kg FF/ 100 kg I 5 6 7 8 01.03 A II a) 3 628 01.03 A II b) 4 266 02.01 A III a) 1 5 548 02.01 A III a) 2 8 044 02.01 A III a) 3 6214 02.01 A III a) 4 8 988 02.01 A III a) 5 4 827 02.01 A III a) 6 aa) 8 988 ex 02.01 A III a) 6 bb) ( l ) 8 988 ex 02.01 A III a) 6 bb) (2 ) 6 214 02.05 A I 2 219 02.05 A II 2 441 02.05 B 1 331 02.06 B I a) 1 5 548 02.06 B I a) 2 aa) 7 101 02.06 B I a) 2 bb) 7 101 02.06 B I a) 2 cc) 7 767 02.06 B I a) 3 8 044 02.06 B I a) 4 6214 02.06 B I a) 5 8 988 02.06 B I a) 6 4 827 ex 02.06 B I a) 7 (') 8 988 ex 02.06 B I a) 7 ( 2 ) 6214 02.06 B I b) 1 5 548 02.06 B I b) 2 aa) 7 101 02.06 B I b) 2 bb) 7 101 02.06 B I b) 2 cc) 7 767 02.06 B I b) 3 aa) 8 044 02.06 B I b) 3 bb) 15 645 02.06 B I b) 4 aa) 6 214 02.06 B I b) 4 bb) 12 316 02.06 B I b) 5 aa) 8 988 12 . 5 . 80 Official Journal of the European Communities No L 119/7 NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants Ã octroyer Ã l' importation et Ã percevoir Ã l'exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen BelÃ ¸b, der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel United Kingdom £/ 100 kg Ireland £/ 100 kg Italia Lit/ 100 kg France FF/ 1 00 kg 1 5 6 7 8 02.06 B I b) 5 bb) 15 479 02.06 B I b) 6 aa) 4 827 02.06 B I b) 6 bb) 8 044 ex 02.06 B I b) 7 aa) ( ») 8 988 ex 02.06 B I b) 7 aa) ( 2 ) 6 214 02.06 B I b) 7 bb) (4) 15 645 15.01 AI (a) 1 775 15.01 A II 1 775 16.01 A 7 767 16.01 B I (b) Q ) 13 038 16.01 B II (b) ( J ) 8 877 16.02 A II 7 212 16.02 B III a) 1 7 490 16.02 B III a) 2 aa) 11 13 592 16.02 B III a) 2 aa) 22 11 373 16.02 B III a) 2 aa) 33 ( 3 ) 7 490 16.02 B III a) 2 bb) O 6214 16.02 B III a) 2 cc) 3 717 (')  Ham en delen van ham, zonder been ;  Schouders en delen van schouders , zonder been ;  Karbonadestreng en delen daarvan, zonder been ;  Filet. (')  Jambons et morceaux de jambons , dÃ ©sossÃ ©s ,  Ã paules (jambons avant) et morceaux d'Ã ©paules , dÃ © ­ sossÃ ©s ,  Longes et morceaux de longes , dÃ ©sossÃ ©s ,  Filets . (')  Hams and cuts of hams , boned or boneless ;  Shoulders and cuts of shoulders , boned or boneless ;  Loins and cuts of loins , boned or boneless ;  Tenderloins . (')  Skinke og stykker deraf, udbenet ;  Bov og stykker deraf, udbenet ;  Kam (karbonade) og stykker deraf, udbenet ;  MÃ ¸rbrad . ( 2 ) Produits autres que ceux visÃ ©s Ã la note (').(')  Schinken , auch TeilstÃ ¼cke davon , ohne Knochen ;  Schultern , auch TeilstÃ ¼cke davon , ohne Knochen ;  KotelettstrÃ ¤nge , auch TeilstÃ ¼cke davon , ohne Kno ­ chen ;  Filet . ( 2 ) Other products than those falling under ('). ( 2 ) Andere Erzeugnisse als unter (') genannt . ( 2 ) Prodotti diversi da quelli di cui alla nota (').(')  Prosciutti , anche in parti , disossati ;  Spalle , anche in parti , disossate ;  Lombate , anche in parti , disossate ;  Filetti . ( 2 ) Andere produkten dan vermeld bij (') ¢ ( 2 ) Varer med undtagelse af de under (') nÃ ¦vnte . No L 119/8 Official Journal of the European Communities 12 . 5 . 80 (4) The monetary compensatory amounts shall not apply to products presented in the form of meal or powder, whether or not in compounded form . (3 ) L'octroi des montants compensatoires monÃ ©taires appli ­ cables pour ces produits est subordonnÃ © au respect des conditions pour l'octroi des restitutions visÃ ©es au rÃ ¨gle ­ ment (CEE) n ° 171 /78 . Au moment de l'accomplisse ­ ment des formalitÃ ©s douaniÃ ¨res d'exportation ou d'im ­ portation dans l'Ã tat membre qui paie le montant com ­ pensatoire monÃ ©taire, l'exportateur ou l'importateur con ­ cernÃ © dÃ ©clare par Ã ©crit que les produits en cause rÃ ©pon ­ dent Ã ces conditions . (4) Die WÃ ¤hrungsausgleichsbetrÃ ¤ge werden nicht fÃ ¼r Er ­ zeugnisse in Form von Mehl oder Pulver, auch in ge ­ preÃ ter Form, angewendet. (") Gli importi compensativi monetari non sono applicabili ai prodotti presentati sotto forma di farina o polvere, anche in forma di agglomerato . (") De monetaire compenserende bedragen worden niet toe ­ gepast voor produkten in de vorm van meel of poeder, al dan niet geperst . (') The grant of monetary compensatory amounts in respect of these products is subject to compliance with the con ­ ditions for the grant of refunds laid down in Regulation (EEC) No 171 /78 . The exporter or importer at the time of the conclusion of customs formalities concerning the export or the import in a Member State paying the monetary compensatory amount, shall declare in writing that the products in question fulfil these conditions . (") MonetÃ ¦re udligningsbelÃ ¸b anvendes ikke for produkter, der frembydes i form af mel eller pulver, ogsÃ ¥ i sammen ­ presset form . (a) L'admission dans cette sous-position est subordonnÃ ©e aux conditions Ã dÃ ©terminer par les autoritÃ ©s compÃ © ­ tentes . (') Voraussetzung fÃ ¼r die GewÃ ¤hrung der WÃ ¤hrungsaus ­ gleichsbetrÃ ¤ge fÃ ¼r diese Erzeugnisse ist die ErfÃ ¼llung der in der Verordnung (EWG) Nr . 171 /78 aufgefÃ ¼hrten Be ­ dingungen fÃ ¼r die GewÃ ¤hrung der Erstattungen . Der Ein- oder AusfÃ ¼hrer erklÃ ¤rt schriftlich zum Zeit ­ punkt der ErfÃ ¼llung der Ausfuhr- oder EinfuhrzollfÃ ¶rm ­ lichkeiten in dem Mitgliedstaat, der den WÃ ¤hrungsaus ­ gleichsbetrag zahlt, daÃ  die fraglichen Erzeugnisse die ­ sen Bedingungen entsprechen . (a) Entry under this subheading is subject to conditions to be determined by the competent authorities . (a) Die Zulassung zu diesem Absatz unterliegt den von den zustÃ ¤ndigen BehÃ ¶rden festzusetzenden Voraussetzungen . (a) Sono ammessi in questa sottovoce subordinatamente alle condizioni da stabilire dalle autoritÃ competenti . (a) Indeling onder deze onderverdeling is onderworpen aan de voorwaarden en bepalingen , vast te stellen door de bevoegde autoriteiten . ( 3 ) La concessione degli importi compensativi monetari ap ­ plicabili per questi prodotti Ã ¨ subordinata all'osservanza delle condizioni per la concessione delle restituzioni di cui al regolamento (CEE) n . 171 /78 . Al momento del ­ l'ottemperamento delle formalitÃ doganali d'esportazione o d'importazione negli Stati membri che pagano l'im ­ porto compensativo monetario , l'esportatore o l'importa ­ tore interessato dichiara per iscritto che i prodotti in causa rispondono a queste condizioni . (a) HenfÃ ¸rsel under denne underposition sker pÃ ¥ betingelser fastsat af de kompetente myndigheder. (b) Le montant compensatoire applicable aux saucisses prÃ © ­ sentÃ ©es dans des rÃ ©cipients contenant Ã ©galement un li ­ quide de conservation est perÃ §u sur le poids net, dÃ ©duc ­ tion faite du poids de ce liquide .( 3 ) Voor de toekenning van de voor deze produkten gel ­ dende monetaire compenserende bedragen moet voldaan zijn aan de in Verordening (EEG) nr. 171 /78 genoemde voorwaarden voor de toekenning van de restituties . De betreffende ex - of importeur legt , tijdens het vervullen van de douaneformaliteiten bij uitvoer of invoer in de Lid-Staat die het monetaire compenserende bedrag uitbe ­ taalt , een schriftelijke verklaring over dat de betreffende produkten aan deze voorwaarden voldoen . (b) The monetary compensatory amounts applicable to saus ­ ages in containers which also contain preservative liquid are based on the net weight, i.e. after the deduction of the weight of the liquid . (b) Bei der Anwendung der AusgleichsbetrÃ ¤ge auf WÃ ¼rst ­ chen in BehÃ ¤ltnissen , die auch KonservierungsflÃ ¼ssigkeit enthalten , wird nur das Gewicht der WÃ ¼rstchen zu ­ grunde gelegt . (b) Gli importi compensativi applicabili alle salsicce , presen ­ tate in recipienti contenenti anche un liquido di conser ­ vazione, sono riscossi sul peso netto senza tener conto del detto liquido . ( 3 ) De monetÃ ¦re udligningsbelÃ ¸b , der anvendes for disse produkter , ydes kun , sÃ ¥fremt de i forordning (EÃF) nr . 171 /78 omhandlede betingelser for ydelse af restitution overholdes . Ved afslutningen af toldformaliteterne i for ­ bindelse med udfÃ ¸rsel eller indfÃ ¸rsel i den medlemsstat , der betaler det monetÃ ¦re udligningsbelÃ ¸b, skal eksportÃ ¸ ­ ren/ importÃ ¸ren afgive en skriftlig erklÃ ¦ring om, at de pÃ ¥gÃ ¦ldende produkter opfylder disse betingelser. (b) De compenserende bedragen op worstjes in verpakkin ­ gen welke een conserveringsvloeistof bevatten, worden alleen berekend over het gewicht van de worstjes . ( 4) Les montants compensatoires monÃ ©taires ne sont pas applicables aux produits prÃ ©sentÃ ©s sous forme de farine ou de poudre , agglomÃ ©rÃ ©e ou non . (b) UdligningsbelÃ ¸b for pÃ ¸lser i emballage, der ogsÃ ¥ inde ­ holder konserveringsvÃ ¦ske, beregnes alene pÃ ¥ grundlag af pÃ ¸lsernes nettovÃ ¦gt. 12 . 5 . 80 Official Journal of the European Communities No L 119/9 PART 5 MILK AND MILK PRODUCTS Monetary compensatory amounts CCT heading No I Amounts to be granted on imports and charged on exports Description Notes United Kingdom £/ 100 kg (a) Ireland £/ 100 kg (a) Italy Lit/ 100 kg (a) France FF/ 100 kg (a) 1 2 3 7 8 9 10 23.07 B I a) 3I o I 23.07 B I a) 4\ o \  23.07 B I b) 3\ oI\ 205 23.07 B I c) 3\ ( 7 ) \ 641 23.07 B II I ( 7 ) I  (7) When completing customs formalities , the party concerned shall state in the declaration provided for this purpose :  the skimmed-milk powder content, by weight,  the content by weight of the added whey and/or lactose , and  the lactose content of the added whey, per 100 kg of the finished product . If the milk products contain powdered or granulated milk (excluding whey) the amount shown shall be increased by the following supplementary amounts : Content by weight in powdered or granulated milk (excluding whey) in the finished product of : Germany DM/ 100 kg Belgium/ Luxembourg Bfrs/Lfrs/ 100 kg Netherlands Fl/ 100 kg United Kingdom £/ 100 kg Ireland Lit/ 100 kg Italy Lit/ 100 kg France FF/ 100 kg More than 12 but less than 30 % 30 or more but less than 50 % 50 or more but less than 70 % 70 or more but less than 80 % 80 % or more  In trade with non-member countries , the coefficient 1-87 shall be applied to the supplementary amounts indicated above. In intra-Community trade, where the product has not been produced in accordance with Regulation (EEC) No 990/72 (OJ No L 115 , 17 . 5 . 1972), or with Regulation (EEC) No 1725 /79 (OJ No L 199 , 7 . 8 . 1979), the coefficient 1-87 shall be applied to the supplementary amounts indicated above . However, this coefficient shall not be applied to products consigned to Italy from another Member State in accordance with Regulation (EEC) No 1624/76 (OJ No L 180 , 6 . 7 . 1976). In intra-Community trade and in trade with third countries , where these products contain skimmed-milk powder and fish meal and /or fish oil and/or fish liver oil and/or more than 6 g of iron (as ferrous sulphate) and/or more than 1-2 g of copper (as copper sulphate) in 100 kg of product, the supplementary amounts indicated above shall be multiplied by the coefficient 0-27 . No L 119/ 10 Official Journal of the European Communities 12 . 5 . 80 PARTIE 8  PART 8  TEIL 8  PARTE 8 »  DEEL 8  DEL 8 MARCHANDISES RELEVANT DU RÃ GLEMENT (CEE) N ° 1059/69 PRODUCTS TO WHICH REGULATION (EEC) No 1059/69 RELATES VON DER VERORDNUNG (EWG) Nr. 1059/69 ERFASSTE WAREN MERCI CUI SI APPLICA IL REGOLAMENTO (CEE) N. 1059/69 ONDER VERORDENING (EEG) Nr. 1059/69 VALLENDE GOEDEREN VARER, DER OMFATTES AF FORORDNING (EÃF) Nr. 1059/69 Montants compensatoires monÃ ©taires  Monetary compensatory amounts WÃ ¤hrungsausgleichsbetrÃ ¤ge  Importi compensativi monetari Monetaire compenserende bedragen  MonetÃ ¦re udligningsbelÃ ¸b NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants Ã octroyer Ã l' importation et Ã percevoir Ã l' exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen BelÃ ¸b, der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel United Kingdom Ireland Italia France £/ 100 kg £/ 100 kg Lit/ 100 kg FF/ 100 kg 1 5 6 7 8 17.04 D I a) 2 296 17.04 D I b) 1 1 206 17.04 D I b) 2 1 725 17.04 D I b) 3 aa) 2 244 17.04 D I b) 3 bb) 2 327 17.04 D I b) 4 2 671 17.04 D I b) 5 2 821 17.04 D I b) 6 2 971 17.04 D I b) 7 3 029 17.04 D I b) 8 3 179 17.04 D II a) 1 696 17.04 D II b) 1 1 206 17.04 D II b) 2 1 892 17.04 D II b) 3 2 377 17.04 D II b) 4 2 677 18.06 B I 836 18.06 B II a) 669 18.06 B II b) 669 18.06 C I 923 18.06 C II a) 1 1 506 18.06 C II a) 2 1 840 18.06 C II b) 1 1 840 18.06 C II b) 2 1 840 18.06 C II b) 3 1 673 18.06 C II b) 4 1 673 18.06 Dia) (') 0 12 . 5 . 80 Official Journal of the European Communities No L 119/ 11 NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants Ã octroyer Ã l' importation et Ã percevoir Ã l'exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen BelÃ ¸b, der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel United Kingdom Ireland Italia France £/ 100 kg £/ 100 kg Lit/ 100 kg FF/ 100 kg 1 5 6 7 8 18.06 D I b) (') ( «) 18.06 D II a) 1 18.06 D II a) 2 (') 18.06 D II b) 1 18.06 D II b) 2 aa) 18.06 D II b) 2 bb) 18.06 D lie) (2 ) 19.02 B II a) 4 aa) (6) 19.02 B II a) 5 aa) (') 19.03 A O 19.03 B I O 19.03 B II O 19.04 19.08 B I a) 19.08 B I b) 19.08 B II a) 19.08 B II b) 1 19.08 B II b) 2 ( 3 ) 19.08 B II c) 1 19.08 B II c) 2 O 19.08 B II d) 1 19.08 B II d) 2 ( 3 ) 19.08 B III a) 1 19.08 B III a) 2 ( J ) 19.08 B III b) 1 19.08 B III b) 2 O 19.08 B III c) 1 19.08 B III c) 2 O 19.08 B IV a) 1 19.08 B IV a) 2 ( 3 ) 19.08 B IV b) 1 19.08 B IV b) 2 O 19.08 B V a) 19.08 B V b) 21.07 C I 21.07 C II a) 21.07 C II b) 21.07 D I a) 1 0 1 673 1 673 0 1 840, 0 1 408 2 144 3 217 3 217 2 797 1 857 1 673 3 011 728 1 564 1 564 1 899 1 899 2 401 2 401 1 274 1 274 1 776 1 776 2 612 2 172 1 819 1 819 2 139 1 855 2 183 2 336 836 669 669 0 No L 119/ 12 Official Journal of the European Communities 12 . 5 . 80 NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants Ã octroyer Ã l' importation et Ã percevoir Ã l'exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen BelÃ ¸b , der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel United Kingdom £/ 100 kg Ireland £/ 100 kg Italia Lit/ 100 kg France FF/ 100 kg I 5 6 7 8 0 0 0 0 0 728 1 092 1 456 468 1 062 1 426 836 1 564 1 837 1 506 2 142 2 509 0 728 1 092 468 1 062 836 1 473 1 506 1 779 2 008 728 468 936 836 0 21.07 D I a) 2 21.07 D I b) 1 21.07 D I b) 2 21.07 D I b) 3 21.07 D II a) 1 ( 4 ) 21.07 D II a) 2 ( 4 ) 21.07 D II a) 3 ( 4 ) 21.07 D II a) 4 ( 4 ) 21.07 D II b) ( 5 ) 21.07 G II a) 1 ( ») O 21.07 G II a) 2 aa) ( 8) (') 21.07 G II a) 2 bb) (8 ) (') 21.07 G II a) 2 cc) (") (') 21.07 G II b) 1 C) O 21.07 G II b) 2 aa) ( 8 ) (') 21.07 G II b) 2 bb) (8 ) (') 21.07 G II c) 1 (8 ) O 21.07 G II c) 2 aa) (8 ) (') 21.07 G II c) 2 bb) (8 ) O 21.07 G II d) 1 21.07 G II d) 2 21.07 G II e) 21.07 G III a) 1 21.07 G III a) 2 aa) 21.07 G III a) 2 bb) 21.07 G III b) 1 21.07 G III b) 2 21.07 G III c) 1 21.07 G III c) 2 21.07 G III d) 1 21.07 G III d) 2 21.07 G III e) 21.07 G IV a) 1 21.07 G IV a) 2 21.07 G IV b) 1 21.07 G IV b) 2 21.07 G IV c) 21.07 G V a) 1 12 . 5 . 80 Official Journal of the European Communities No L 119/ 13 NumÃ ©ro du tarif douanier commun CCT Heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants Ã octroyer Ã l' importation et Ã percevoir Ã l' exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen BelÃ ¸b , der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel United Kingdom £/ 100 kg Ireland £/ 100 kg Italia Lit/ 100 kg France FF/ 100 kg I 5 6 7 8 21.07 G V a) 2 0 21.07 G V b) 0 21.07 G VI a IX ( 5 ) 29.04 C III a) 1 1 984 29.04 C III a) 2 3 011 29.04 C III b) 1 2 826 29.04 C III b) 2 4 283 35.05 A 2 180 38.19 T I a) 1 984 38.19 T I b) 3 011 38.19 T II a) 2 826 38.19 T II b) 4 283 No L 119/ 14 Official Journal of the European Communities 12 . 5 . 80 (') Pour les marchandises ne contenant pas de lactosÃ ©rum ou de lactose ajoutÃ © , le montant compensatoire monÃ © ­ taire est calculÃ © en fonction de la quantitÃ © de sucre et/ou de lait Ã ©crÃ ©mÃ © en poudre contenue dans cette marchan ­ dise . Toutefois , lorsque le montant compensatoire monÃ © ­ taire rÃ ©sultant de ce calcul est supÃ ©rieur Ã celui fixÃ © ci- dessus , ce dernier est appliquÃ © . ( 3 ) For exports to third countries and intra-Community trade , the compensatory amount shall be calculated on the basis of the respective quantities of common wheat, sugar and butter shown in the Annex to Regulation (EEC) No 1060/69, reduced by 10 % , with reference to the coefficients shown in footnote (4) of Part 5 'Milk and milk products' of this Annex . (') In the case of goods not containing added whey or lac ­ tose , the monetary compensatory amount shall be calcu ­ lated on the basis of the quantity of sugar and/or of skimmed-milk powder contained in such goods . How ­ ever, where the monetary compensatory amount resul ­ ting from this calculation is greater than that fixed above , the latter shall be applied . (3 ) Bei Ausfuhr nach DrittlÃ ¤ndern und Handel innerhalb der Gemeinschaft wird der Ausgleichsbetrag aufgrund der je ­ weiligen Menge, um 10 % vermindert, an Weichweizen , Zucker und Butter berechnet, die im Anhang der Ver ­ ordnung (EWG) Nr. 1060/69 angefÃ ¼hrt sind, unter Be ­ zugnahme auf die Koeffizienten , die in der FuÃ note (4) des Teils 5 Sektor Milch und Milcherzeugnisse" dieses Anhangs angefÃ ¼hrt sind .(') Bei Waren , die keine zugesetzte Molke oder Milchzuk ­ ker enthalten , wird der WÃ ¤hrungsausgleichsbetrag unter Zugrundelegung der in dieser Ware enthaltenen Mengen an Zucker und /oder Magermilchpulver berechnet . Ist je ­ doch der so berechnete WÃ ¤hrungsausgleichsbetrag hÃ ¶her als der vorstehend festgesetzte , dann gilt der letztere . (3 ) Per le esportazioni nei paesi terzi e gli scambi intracomu ­ nitari , l'importo compensativo monetario deve essere cal ­ colato in funzione delle quantitÃ rispettive di grano te ­ nero, di zucchero e di burro , indicate nell'allegato del regolamento (CEE) n . 1060/69, diminuite del 10 °/o rife ­ rendosi ai coefficienti indicati nella nota ( 4) della parte 5a (Settore del latte e dei prodotti lattiero-caseari) del pre ­ sente allegato . (') Per le merci non contenenti siero di latte o lattosio addi ­ zionato, l'importo compensativo monetario Ã ¨ calcolato in funzione della quantitÃ di zucchero e/o di latte scremato in polvere contenuta in tale merce . Tuttavia, se l'importo compensativo monetario risultante da questo calcolo Ã ¨ superiore a quello sopra stabilito Ã ¨ quest'ultimo che si applica . ( 3) Voor uitvoer naar derde landen en in intracommunau ­ taire handel , moet het compenserende bedrag worden berekend naar de respectieve hoeveelheden zachte tarwe, suiker en boter welke zijn aangegeven in de bijlage bij Verordening (EEG) nr. 1060 /69 , verminderd met 10 % , met toepassing van voetnoot (4 ) van deel 5 sector melk en zuivelprodukten" van de onderhavige bijlage . (*) Voor goederen die geen toegevoegde wei of lactose be ­ vatten , wordt het monetaire compenserende bedrag bere ­ kend op basis van de hoeveelheid suiker en/of magere ­ melkpoeder welke het goed bevat . Wanneer het op deze wijze berekende compenserende bedrag evenwel hoger is dan het hierboven vastgestelde bedrag , wordt dit laatste bedrag toegepast . ( 3 ) Ved udfÃ ¸rsel til tredjelande og ved handel mellem med ­ lemsstaterne skal udligningsbelÃ ¸bet beregnes pÃ ¥ grundlag af de i bilaget til forordning (EÃF) nr . 1060/69 angivne mÃ ¦ngder af blÃ ¸d hvede, sukker og smÃ ¸r nedsat med 10 % under anvendelse af de koefficienter, som er angi ­ vet i fodnote ( 4 ) til del 5 »MÃ ¦lk og mejeriprodukter « i dette bilag . (') For varer, som ikke indeholder tilsat valle eller lactose, beregnes det monetÃ ¦re udligningsbelÃ ¸b pÃ ¥ grundlag af varens indhold af sukker og/eller skummetmÃ ¦lkspulver. Overstiger det monetÃ ¦re udligningsbelÃ ¸b , der fremkom ­ mer ved denne beregning, det ovenfor fastsatte udlig ­ ningsbelÃ ¸b , anvendes dog sidstnÃ ¦vnte . ( 2 ) Montants applicables , selon le cas , aux marchandises re ­ levant des sous-positions 21.07 G VI Ã IX du tarif doua ­ nier commun . ( 4 ) Lors de l'accomplissement des formalitÃ ©s douaniÃ ¨res, l'in ­ tÃ ©ressÃ © est tenu d'indiquer dans la dÃ ©claration prÃ ©vue Ã cet effet :  la teneur rÃ ©elle en poids de lait Ã ©crÃ ©mÃ © en poudre contenu ,  la teneur en lactosÃ ©rum et/ou lactose ajoutÃ ©s ainsi que la teneur en lactose du lactosÃ ©rum ajoutÃ © par 100 kilogrammes de produit fini . ( J) Amounts applicable as appropriate on goods falling un ­ der subheadings 21.07 G VI to IX . ( J ) BetrÃ ¤ge , die je nach Fall auf die Waren der Tarifstellen 21.07 G VI bis IX anwendbar sind . Le montant compensatoire est calculÃ © pour la quantitÃ © rÃ ©elle de lait Ã ©crÃ ©mÃ © en poudre contenu dans la mar ­ chandise .( 2 ) Importi applicabili secondo il caso alle merci di cui alle sottovoci da 21.07 G VI a IX . ( 2 ) De bedragen die , naar gelang van het geval , op de pro ­ dukten van onderverdeling 21.07 G VI tot en met IX van toepassing zijn . ( 2) BelÃ ¸b , der finder anvendelse pÃ ¥ varer, der henhÃ ¸rer un ­ der pos . 21.07 G VI til IX . ( 4 ) At the time of the completion of customs formalities , the party concerned shall be required to state in the declara ­ tion provided for this purpose :  the actual content by weight of skimmed-milk pow ­ der contained in the goods ,  the added whey content and/or lactose content and the lactose content of the added whey, per 100 kg of finished product . The compensatory amount is calculated for the actual quantity of skimmed-milk powder contained in the goods . ( 3 ) Pour les exportations vers les pays tiers et les Ã ©changes intracommunautaires , le montant compensatoire est Ã calculer en fonction des quantitÃ ©s respectives de blÃ © tendre , de sucre et de beurre indiquÃ ©es Ã l'annexe du rÃ ¨ ­ glement (CEE) n ° 1060/69 , diminuÃ ©es de 10 % , en se rÃ ©fÃ ©rant aux coefficients indiquÃ ©s Ã la note ( 4 ) de la par ­ tie 5 «Secteur du lait et des produits laitiers » de la prÃ © ­ sente annexe . ( 4 ) Bei der ErfÃ ¼llung der ZollfÃ ¶rmlichkeiten hat der Betref ­ fende in der zu diesem Zweck vorgesehenen ErklÃ ¤rung folgendes anzugeben : 12 . 5 . 80 Official Journal of the European Communities No L 119/ 15  den tatsÃ ¤chlichen Gewichtsanteil an Magermilchpul ­ ver,  den Gehalt an zugesetzter Molke und/oder Laktose sowie den Laktosegehalt der zugesetzten Molke je 100 kg des Enderzeugnisses . Der Ausgleichsbetrag wird auf die tatsÃ ¤chlich in der Ware enthaltene Menge Magermilchpulver berechnet. ( 5) Bedrag voortvloeiende uit toepassing op de onderschei ­ dene in de goederen vervatte hoeveelheden granen of hieruit verkregen produkten , suiker of melk of zuivel ­ produkten , van het compenserende bedrag dat al naar gelang van hun aard op bedoelde landbouwprodukten van toepassing is indien zij in onveranderde vorm wor ­ den verhandeld . ( 5 ) Det belÃ ¸b , som fremkommer ved pÃ ¥ de respektive inde ­ holdte mÃ ¦ngder af korn og produkter, hvori korn ind ­ gÃ ¥r, sukker eller mÃ ¦lkeprodukter at anvende de udlig ­ ningsbelÃ ¸b, der gÃ ¦lder for disse produkter som sÃ ¥danne . (4) All'atto dell'espletamento delle formalitÃ doganali , l'in ­ teressato Ã ¨ tenuto ad indicare nella dichiarazione al ­ l'uopo prevista :  il tenore effettivo, in peso, di latte scremato in pol ­ vere contenuto nella merce  il tenore di siero di latte e/o lattosio addizionati , nonchÃ © il tenore di lattosio del siero di latte aggiunto per 100 kg di prodotto finito . L'importo compensativo viene calcolato per il quantita ­ tivo effettivo di latte scremato in polvere contenuto nella merce . ( 6) Ces montants ne s'appliquent pas aux marchandises en emballages immÃ ©diats d'un contenu net infÃ ©rieur ou Ã ©gal Ã 1 kilogramme . (') These amounts shall not apply to goods in immediate packings of a net capacity of 1 kg or less . ( 6) Diese BetrÃ ¤ge gelten nicht fÃ ¼r Waren in unmittelbaren UmschlieÃ ungen mit einem Inhalt von 1 kg oder weni ­ ger. ( 6) Tali importi non si applicano alle merci in imballaggi im ­ mediati di contenuto netto inferiore o uguale a 1 kg . C) Bij de vervulling van de douaneformaliteiten dient de be ­ langhebbende in de daartoe voorgeschreven verklaring aan te geven :  het werkelijke gehalte in gewichtspercenten aan ma ­ gere-melkpoeder  het gehalte aan toegevoegde wei en/of lactose , als ­ mede het lactosegehalte van de toegevoegde wei per 100 kg eindprodukt . (6) Deze bedragen zijn niet van toepassing op produkten in verpakkingen met een netto-inhoud per onmiddellijke verpakking van 1 kg of minder . (') Disse belÃ ¸b anvendes ikke for varer i pakninger af netto ­ vÃ ¦gt 1 kg og derunder . Het compenserende bedrag wordt berekend op de wer ­ kelijke in het produkt vervatte hoeveelheid magere-melk ­ poeder . ( 7) Pour les marchandises relevant de cette sous-position, le montant compensatoire monÃ ©taire est applicable unique ­ ment en fonction du poids des pÃ ¢tes . (') For goods falling within this subheading the monetary compensatory amount shall be applied only according to the weight of the macaroni , spaghetti and similar pro ­ ducts . C) Ved afslutning af toldformaliteterne skal den pÃ ¥gÃ ¦l ­ dende i den til formÃ ¥let beregnede erklÃ ¦ring angive  vÃ ¦gten af den faktiske mÃ ¦ngde skummetmÃ ¦lkspulver indeholdt i varen ,  indholdet af tilsat valle og/eller lactose samt den til ­ satte valles lactoseindhold , pr . 100 kg fÃ ¦rdigvarer . Det monetÃ ¦re udligningsbelÃ ¸b er beregnet for varens faktiske indhold af skummetmÃ ¦lkspulver. (') Bei Waren dieser Tarifstelle berechnet sich der WÃ ¤h ­ rungsausgleichsbetrag ausschlieÃ lich nach dem Gewicht der Teigwaren . (') Per le merci comprese in questa sottovoce , l'importo compensativo monetario si applica solo in funzione del peso della pasta .( 5 ) Montant rÃ ©sultant de l'application , aux quantitÃ ©s respec ­ tives de cÃ ©rÃ ©ales ou de produits issus de leur transforma ­ tion , de sucre ou de lait ou de produits laitiers , contenus dans la marchandise, du montant compensatoire appli ­ cable , selon leur espÃ ¨ce , auxdits produits agricoles Ã ©changÃ ©s en l'Ã ©tat . ( 7 ) Voor produkten die onder deze onderverdeling vallen , wordt het monetaire compenserende bedrag uisluitend op basis van het gewicht van de deegwaren toegepast . ( 7 ) For varer henhÃ ¸rende under denne position anvendes det monetÃ ¦re udligningsbelÃ ¸b kun i forhold til vÃ ¦gten af makaroni , spaghetti og lignende varer.( 5 ) Amount to be calculated on the basis of the actual quan ­tities of any cereals or products resulting from their pro ­ cessing, sugar , milk or milk products , contained in the goods . Apply to these quantities the compensatory amounts applied when such products are traded as such . ( 5 ) Der Betrag wird errechnet , indem auf die in der Ware enthaltenen Mengen an Getreide oder Getreideverarbei ­ tungserzeugnissen , an Zucker, an Milch oder Milcher ­ zeugnissen die AusgleichsbetrÃ ¤ge angewendet werden , die bei diesen Erzeugnissen als solchen zur Anwendung kÃ ¤men . (") Si la marchandise contient du lactosÃ ©rum et/ou du lac ­ tose ajoutÃ ©s, aucun montant compensatoire n'est octroyÃ © pour les produits laitiers incorporÃ ©s ; dans ce cas , le mon ­ tant compensatoire est Ã calculer en fonction des quanti ­ tÃ ©s respectives de blÃ © tendre et de sucre indiquÃ ©es Ã l'an ­ nexe du rÃ ¨glement (CEE) n ° 1060/69 diminuÃ ©es de 10 % . Lors de l'accomplissement des formalitÃ ©s douaniÃ ¨res :  d'exportation effectuÃ ©es dans un Ã tat membre Ã mon ­ naie valorisÃ ©e,  d'importation effectuÃ ©es dans un Ã tat membre Ã monnaie dÃ ©prÃ ©ciÃ ©e ,  d'exportation effectuÃ ©es dans un Ã tat membre faisant usage de la facultÃ © prÃ ©vue Ã l'article 2 bis du rÃ ¨gle ­ ment (CEE) n ° 974 / 71 , ( s ) Importo risultante dall'applicazione ai quantitativi rispet ­ tivi di cereali o di prodotti derivati dalla loro trasforma ­ zione, di zucchero o di latte o di prodotti lattiero-caseari contenuti nella merce , dell'importo compensativo appli ­ cabile , secondo la loro specie , ai detti prodotti agricoli scambiati come tali . No L 119/ 16 Official Journal of the European Communities 12 . 5 . 80 Tuttavia, se debbono essere riscossi gli importi compen ­ sativi , detti importi sono quelli stabiliti . l'intÃ ©ressÃ © est tenu d'indiquer dans la dÃ ©claration prÃ ©vue Ã cet effet si oui ou non du lactosÃ ©rum et/ou du lactose ont Ã ©tÃ © ajoutÃ ©s au produit . Toutefois , les montants compensatoires qui sont fixÃ ©s s'appliquent si ces montants doivent Ã ªtre perÃ §us . (8 ) Indien het produkt toegevoegde wei en/of lactose bevat, wordt voor de in het produkt verwerkte zuivelprodukten geen compenserend bedrag toegekend ; in dat geval moet het compenserende bedrag worden berekend op basis van de in de bijlage bij Verordening (EEG) nr. 1060/69 vermelde respectieve hoeveelheden zachte tarwe en suiker, verminderd met 10 % . Bij de vervulling van de douaneformaliteiten  bij uitvoer, in een Lid-Staat met geapprecieerde valuta,  bij invoer, in een Lid-Staat met gedeprecieerde valuta,  bij uitvoer, in een Lid-Staat die gebruik maakt van de mogelijkheid waarin is voorzien bij artikel 2 bis van Verordening (EEG) nr. 974/71 , moet de belanghebbende in de daartoe voorgeschreven aangifte vermelden of aan het produkt al dan niet wei en/of lactose is toegevoegd . De vastgestelde compenserende bedragen zijn evenwel van toepassing, indien zij moeten worden geheven . ( 8 ) If the product contains added whey and/or lactose no compensatory amount shall be granted for the milk pro ­ ducts incorporated ; in such cases the compensatory amount is to be calculated on the quantities of common wheat and sugar indicated in the Annex to Regulation (EEC) No 1060/69 , less 10 % . When completing :  customs export formalities carried out in a Member State the currency of which has appreciated ,  customs import formalities carried out in a Member State the currency of which has depreciated ,  customs export formalities carried out in a Member State making use of the option provided in Article 2a of Regulation (EEC) No 974 /71 , the applicant shall state on the declaration provided for this purpose whether or not whey and/or lactose have been added to the product . However, if compensatory amounts have to be charged , the amounts fixed shall apply normally . (8 ) SÃ ¥fremt varen indeholder tilsat valle og/eller lactose , ydes der ikke monetÃ ¦re udligningsbelÃ ¸b for de tilsatte mÃ ¦lkeprodukter ; i sÃ ¥ tilfÃ ¦lde skal det monetÃ ¦re udlig ­ ningsbelÃ ¸b beregnes pÃ ¥ grundlag af de respektive mÃ ¦ng ­ der af blÃ ¸d hvede og sukker, som er angivet i bilaget til forordning (EÃF) nr. 1060/69, formindsket med 10 % . Ved afslutning af  udfÃ ¸rselstoldformaliteterne i en medlemsstat med opskrevet valuta ,  indfÃ ¸rselstoldformaliteterne i en medlemsstat med nedskrevet valuta ,  udfÃ ¸rselstoldformaliteterne i en medlemsstat, der ud ­ nytter den i artikel 2a i forordning (EÃF) nr. 974/71 omhandlede mulighed, skal det i den dertil foreskrevne erklÃ ¦ring angives , hvor ­ vidt der er tilsat valle og /eller lactose til produktet . De monetÃ ¦re udligningsbelÃ ¸b , der er fastsat, finder dog anvendelse , sÃ ¥fremt de skal opkrÃ ¦ves . ( 8 ) Falls die Ware zugesetzte Molke und/oder Milchzucker enthÃ ¤lt, wird fÃ ¼r die beigemischten Milcherzeugnisse kein Ausgleichsbetrag gewÃ ¤hrt . In diesem Fall ist der Ausgleichsbetrag nach den im Anhang zur Verordnung (EWG) Nr. 1060/69 angegebenen Mengen Weichweizen bzw. Zucker abzÃ ¼glich 10 % zu berechnen . Bei der ErfÃ ¼llung  der AusfuhrzollfÃ ¶rmlichkeiten in einem Mitgliedstaat mit stÃ ¤rker bewerteter WÃ ¤hrung,  der EinfuhrzollfÃ ¶rmlichkeiten in einem Mitgliedstaat mit schwÃ ¤cher bewerteter WÃ ¤hrung,  der AusfuhrzollfÃ ¶rmlichkeiten in einem Mitgliedstaat , der von der MÃ ¶glichkeit nach Artikel 2a der Verord ­ nung (EWG) Nr. 974/ 71 Gebrauch macht, hat der Betreffende in der zu diesem Zweck vorgesehe ­ nen ErklÃ ¤rung anzugeben , ob dem Erzeugnis Molke und/oder Lactose zugesetzt worden ist . Jedoch gelten die festgesetzten AusgleichsbetrÃ ¤ge , falls diese BetrÃ ¤ge erhoben werden mÃ ¼ssen . (') Le premier et le deuxiÃ ¨me alinÃ ©a de la note (') ne s'appli ­ quent pas aux marchandises en emballages immÃ ©diats d'un contenu net infÃ ©rieur ou Ã ©gal Ã 1 kilogramme . (') The first and second parts of note (') shall not apply to goods in immediate packings of a net capacity of 1 kg or less . (9) Der erste und zweite Unterabsatz des Vermerks (') gel ­ ten nicht fÃ ¼r Waren in unmittelbaren UmschlieÃ ungen mit einem Nettoinhalt von hÃ ¶chstens 1 kg. (") Se la merce contiene siero di latte e/o lattosio aggiunti , per i prodotti lattiero-caseari incorporati non viene con ­ cesso alcun importo compensativo ; in tal caso, l'importo compensativo dev'essere calcolato in funzione dei quanti ­ tativi rispettivamente di frumento tenero e di zucchero indicati nell'allegato del regolamento (CEE) n . 1060 /69 diminuito del 10 % . All'atto dell'espletamento delle formalitÃ doganali :  di esportazione , effettuate in uno Stato membro a moneta apprezzata ,  d'importazione , effettuate in uno Stato membro a moneta deprezzata ,  di esportazione , effettuate in uno Stato membro che si avvale della facoltÃ prevista dall'articolo 2 bis del regolamento (CEE) n . 974 /71 , l'interessato Ã ¨ tenuto ad indicare nella dichiarazione al ­ l'uopo prevista se al prodotto sono stati aggiunti o meno siero di latte e/o lattosio . (9) Il primo e il secondo comma della nota (") non si appli ­ cano alle merci in imballaggi immediati di contenuto netto inferiore o eguale a 1 kg . (9) De eerste en tweede alinea van voetnoot (8 ) zijn niet van toepassing op produkten die zich in een onmiddellijke verpakking met een netto-inhoud van niet meer dan 1 kilogram bevinden . (') FÃ ¸rste og andet stykke i bemÃ ¦rkning (8) gÃ ¦lder ikke for varer i pakninger af nettovÃ ¦gt pÃ ¥ 1 kg eller derunder. 12 . 5 . 80 Official Journal of the European Communities No L 119/ 17 ANNEX II Coefficients provided for in Article 4 ( 3 ) of Regulation (EEC) No 1380/75 Products Member States Germany Benelux Ireland Italy UnitedKingdom France - Beef and veal 0-902 0-981 _ _ 0-983 _  Milk and milk products 0-892 0-976   0-983   of Regulation (EEC) No 1059/69 0-902 0-981   0-983   Pigmeat 0-902 0-981  1-043 0-983   Sugar and isoglucose 0-902 0-981  1-081 0-983 1-037  Cereals 0-902 0-981  1-081 1-010 1-037  Eggs and poultry and albumins 0-902 0-981  1-081 1-010 1-037  Wine 0-902   1-042   No L 119/ 18 Official Journal of the European Communities 12 . 5 . 80 ANNEXE III  ANNEX III  ANHANG III  ALLEGATO III  BI/LAGE III  BILAG III Application de l'article 2 «bis » du rÃ ¨glement (CEE) n ° 974/71 Application of Article 2a of Regulation (EEC) No 974/71 Anwendung von Artikel 2a der Verordnung (EWG) Nr. 974/71 Applicazione dell'articolo 2 bis del regolamento (CEE) n. 974/71 Toepassing van artikel 2 bis van Verordening (EEG) nr. 974/71 Anvendelse af artikel 2a i forordning (EÃF) nr. 974/71 Taux de change de la lire italienne et de la livre anglaise [article 11 paragraphe 3 du rÃ ¨glement (CEE) n ° 1380/75] Exchange rate for the lira and the pound sterling (Article 11 ( 3 ) of Regulation (EEC) No 1380/75 ) Wechselkurse der Lira und des englischen Pfundes (Artikel 11 Absatz 3 der Verordnung (EWG) Nr. 1380/75 ) Tasso di cambio della lira e della sterlina inglese (articolo 11 , paragrafo 3 , del regolamento (CEE) n. 1380/75) Wisselkoersen van de lire en van het Engelse pond (artikel 11 , lid 3 , van Verordening (EEG) nr. 1380/75 ) Valutakurser for lire og det engelske pund (artikel 11 , stk. 3 , i forordning (EÃF) nr. 1380/75) 100 Lit (0 Roma + Milano) = 3,45316 FB/Flux 0,666822 Dkr 0,214565 DM 0,496296 FF 0,235057 Fl 0,0573590 £ (Irl) 0 ,0515532 £ (UK) 1 £ (UK) = 66,5465 FB/Flux 12,9042 Dkr 4,13885 DM 9,61195 FF 4,54561 F1 1,10556 £ (Irl) 1 £ (Irl) = 0,904519 £ (UK) 12 . 5 . 80 Official Journal of the European Communities No L 119/ 19 ANNEX IV The adjustments to be made to the monetary compensatory amounts fixed in advance pursuant to Article 7 ( 1 ) of Regulation (EEC) No 243/78 The monetary compensatory amounts in Annex I to Regulation (EEC) No 2140 /79 and fixed in advance from 12 May 1980 shall be multiplied by the following coefficients : Member States Sector concerned Coefficient Applicable to imports and exportscarried out from Italy Cereals and poultrymeat Pigmeat Sugar and isoglucose 0-0 0-0 0-0 1 August 1980 1 November 1980 1 July 1980 United Kingdom Cereals and poultrymeat 1-78947 (') 1 August 1980 France Cereals and poultrymeat Sugar and isoglucose 0-0 0-0 1 August 1980 1 July 1980 (') The adjusted advance-fixed monetary compensatory amounts thus assessed will apply as levies on import and grants on export . NB: Save as otherwise provided in the first subparagraph of Article 6 ( 2) of Regulation (EEC) No 243 / 78 this Annex applies only to certificates for which advance fixing of the monetary compensatory amount was applied for during the period of its validity .